DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed August 20, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants argue that the number of references applied and number of combinations applied means that piecemeal prosection in contravention to MPEP 707.07 has taken place in this case. The need to cite 18 different references in 23 different combinations to support a conclusion of obviousness is in and of itself evidence of non-obviousness of the claimed invention. None of the applied references have been able to even come close to arriving at the claimed invention in a predictable fashion. The inventors of the present invention were the only ones who were able to put the claimed invention into practice and to successfully demonstrate such an inventive concept in vivo. The invention is of significant clinical important and has been 
These arguments are unpersuasive. The Examiner has not engaged in piecemeal prosecution as each claim has been rejected on all valid grounds available without undue multiplication of references. That no single prior art reference contains all features of the claimed invention is why the claims are rejected over a combination of prior art. At no time in prosecution was a rejection based on 18 references used to reject any claim. All previous actions were not reviewed to determine the maximum number of references used to reject any particular claim, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The claim set filed August 20, 2021 is the first claim set filed that contained no amendments and each of the previous 9 sets of claims filed contained amendments to at least independent claim 36. Due to changes in claim scope and the effective filing date of various claims during prosecution, the applied prior art has also changed during the course of prosecution. The Office Actions mailed March 22, 2021, May 11, 2020 and November 27, 2019 each used the combination of Park et al., Al-Dubai et al., Koo et al. and Binauld et al. as the basis for all of the obviousness rejections set forth therein. The more specific arguments set forth by Applicants about the applied prior art are addressed below, the arguments and evidence of record has not established that the person of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claimed invention. No evidence of secondary considerations such as commercial success has been made of record for the Examiner to examine and 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 36, 51 – 58, 61, 62, 71 – 73, 77, 78 and 83 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0100103) in view of Al-Dubai et al. (Nanotechnol Sci Appl, 2011), Koo et al. (Angew Chem, Int Ed 2012) and Binauld et al. (Chem Commun, 2013; first published December 10, 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 22, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that the claimed method has several advantages over the prior art methods in that the drug delivery/refill system permits refilling of the device multiple times, refilling through oral administration and refilling not only at subcutaneous sites but also gels resident at disease sites and such a method is not taught by Park et al., Al-Dubai et al., Koo et al. and Binauld et al., alone or in combination.
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., refilling multiple times (only one administration step of the drug refile is required); oral administration of the refill or non-subcutaneous treatment sites) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

These arguments are unpersuasive. A conclusion of obviousness takes into account the explicit and implicit teachings of the applied prior art and the knowledge of the person of ordinary skill in the art who is also a person of ordinary creativity and is not an automaton. As discussed in greater detail previously, Park discloses an in situ forming hydrogel, formed by means such as crosslinking, that can provide sustained delivery of drugs encapsulated in the hydrogel present in defected or depressed sites of the body cavities. This reads on step i) of the instant claim although the presence of the target recognition moiety is not present. Al-Dubai et al. teaches the in situ loading and possible reloading (reads on refilling) of an implant that comprise a biorecognition site for binding of nanoparticles. Binauld et al. discloses that the acidic environment of the tumor tissue can be used to bring about drug release with an acid-degradable hydrazone linker. The person of ordinary skill in the art would recognize that there are various, known means by which sustained and controlled release of drugs can be achieved, including loaded in hydrogels, degradation of polymeric nanoparticles loaded with drugs or drug attached via a cleavable linker that exhibits enhanced cleavage in the more acidic tumor environment. That an exogenous agent can be administered systemically but reach at a specific location due to the use of biorthogonal chemistry is taught by Koo et al., and to do so one member of the pair would need to present on the in situ forming hydrogel of Park et al. Such biorthogonal reactions are not reversible and 
Applicants also argue that there is no motivation or suggestion to combine the cited references. The primary objective of Park is to improve the biostability and mechanical strength of hydrogels in the body and one of skill in the art wishing to design a refillable drug delivery device would not have looked to Park. Al-Dubai only focuses on chitosan nanoparticles as a potentially refillable system and not hydrogels. Nanoparticles and hydrogels are completely different drug release system as one would have tried using chitosan or other nanoparticles and not alginate hydrogels. Koo focuses on liposomes rather than hydrogels. Koo also teaches away from the present invention by suggesting that the moiety should remain attached to the target, citing a section which states that the binding of the nanoparticles to the cell surface is important for further application as drug carriers and discourages cleavage of the nanoparticles from the azide-DBCO complex. Binauld does not remedy the deficiencies as the acid-cleavable linkers facilitate hydrogel degradation and the claimed invention requires a non–acid degradable alginate hydrogel and it is not clear why Binauld would even be relevant to the claimed invention.

Applicants also argues that even if there was a motivation to combine the applied prior art references, there is not a reasonable expectation of success. The instant rejection constitutes nothing more than picking and choosing the various elements of the claims from a number of references based on impermissible hindsight rather than the teachings in the art. The proposed combination would at best yield an acid degradable hydrogel with drug containing nanoparticles that can interact with the hydrogel though antibody antigen interactions, not arriving at the refillable drug system of the claimed invention. Park has no teaching of refilling, the nanoparticles of Al-Dubai are a completely different approach from hydrogels. The click chemistry and nanoparticle of Koo is distinct from the claimed invention. Binauld teaches acid-degradable polymers to facilitate hydrogel degradation. None of the these references teach or suggest the concept of refilling of implanted, in vivo drug delivery devices using a cleavable linker that cleaves to bring about sustained and controlled release of the drug.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in greater detail above, there need not be bodily incorporation of the features of the secondary references into the primary reference. The person of ordinary skill in the art is also not an automaton and possessed ordinary creativity. An explicit teaching, suggestion or motivation in the prior art is one rationale that can support a conclusion of obviousness but it is not the only such rationale (see MPEP 2143). That different targeting mechanisms are used in the different pieces of prior art or that Park discloses an in situ forming hydrogel while Al-Dubai uses hydrogel nanoparticles does not establish that the combination would not have predictable results. Only a reasonable and not an absolute expectation of success is required. The hydrogels of Park et al. with improved biostability and mechanical strength can be functionalized with one functional group of a biorthogonal pair such as taught by Koo et al., such that later administered molecules comprising drug will be specifically delivered to an implant already in a subject to overcome the limitation of depletion of the reservoir of drug initially contained in the drug delivering implant, as suggested by Al-Dubai. Such biorthogonal reactions are by design highly specific but irreversible, this would leave the drug permanently attached to the hydrogel drug depot. Binauld et al. provides a means .

Claims 59 and 60 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. further in view of Griffiths et al. (US 6,077,499). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 22, 2021 and those set forth herein.
Applicants argue the Griffiths discloses combination therapies with immunoconjugates comprising an antibody as a fundamental cell antigen targeting component of an immunoconjugate. The targeted drug delivery system is completely different from the system recited in the claimed methods.
These arguments are unpersuasive. Griffiths is relied on to teach the use of targeted drug delivery system for the treatment of hematological cancers or one of the particular solid tumors recited in claim 60. The precise nature of the targeting system does not render Griffiths et al. uncombinable with the other references or non-analogous art. The general principle in Griffiths et al. of administration of conjugate of targeting moiety for a tumor associated marker, a first member of a binding pair and a first therapeutic agent followed by the subsequent administration of a second conjugate comprising a complementary member of the binding pair and a second therapeutic . 

Claims 71, 81 and 82 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. further in view of Devaraj et al. (Bioconjugate Chem, 2008). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 22, 2021 and those set forth herein.
Applicants argue that Devaraj et al. has nothing to do with drug refills and teaches tetrazine based cycloadditions used for in vitro labelling experiments.
These arguments are unpersuasive. Devaraj et al. is relied upon to teach the particular biorthogonal reaction members required by the rejected claims. Koo et al. also discloses biorthogonal reactions for accumulation of nanoparticles in the target site but uses different chemistries. Based on the explicit disclosures of the applied prior art documents and the knowledge of the person of ordinary skill in the art, such an artisan would reasonably expect that NOR and Tz of Devaraj et al. could be used in vivo for site specific reaction and localization of conjugates containing such groups even though there was no explicit in vivo use of this particular biorthogonal reaction pair in this piece of art. Biorthogonal reactions are highly specific reactions intended for use in biological .

Claims 84 and 85 were rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Al-Dubai et al., Koo et al. and Binauld et al. further in view of Lee et al. (Prog Poly Sci, January 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 22, 2021 and those set forth herein.
Applicants argue that Lee et al. has nothing to do with drug refills and is a review paper about the general properties of alginate and its hydrogels.
These arguments are unpersuasive. Park discloses the use of hydrogels based on heparin or alginate but not oxidized alginate as required by claims 84 and 85 and Lee et al. is relied upon to cure this deficiency. Lee et al. discloses that partial oxidation renders alginate degradable in aqueous media without significantly interfering with gel formations as mammals lack alginase (see p 17 of the March 22, 2021 Office Action). Thus Lee et al. is analogous art as relating to materials suitable for hydrogel formation and use in biological systems as in the instant claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 36, 51 – 62, 71 – 73, 77, 78 and 81 – 85 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 – 18, 20, and 22 - 25 of copending Application No. 16/705,672 in view of Park et al. (US 2012/0100103) optionally further in view of Devaraj et al. (Bioconjugate Chem, 2008) or Lee et al. (Prog Poly Sci, January 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 22, 2021 and those set forth herein. 
Applicants state that when the pending claims are indicated as otherwise allowable, the filing of a terminal disclaimer will be considered.
As the claims are not otherwise allowable and a Terminal Disclaimer has not been filed and approved, this rejection is maintained for the reasons of record set forth previously.
This is a provisional nonstatutory double patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618